DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-8 have been considered and examined under the first inventor to file provisions of the AIA .

Claim Objections
These following claims are objected to because of the following informalities:
Claim 2 is objected to because of mis-spelling of “indica.” Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Uhrenholt (Uhrenholt – CA 2 928 301) in view of McCormick (McCormick – US 2007/0088481 A1).

As to claim 1, Uhrenholt discloses a method of increasing awareness of vehicles and pedestrians passing by a vehicle, the method comprising:
placing a vehicular signage system (Uhrenholt: FIG. 2 the warning device 5) on an exterior of the vehicle (Uhrenholt: page 2 lines 5-19, page 5 lines 1-6, page 15 lines 11-25, and FIG. 1-2 the warning device 5: the warning device 5 is to be arranged near the front of the vehicle 1 on the side opposite the driver's position 2, i.e. on the side of the vehicle 1 facing the nearest road side, bicycle path or pavement. The light emitted from the warning system of the present invention is thus to be considered as separate to the conventional blinking /(when activated by the driver) turn light of the vehicle, and the light to be transmitted from the light source of the warning system is preferably focused towards the surface area to be illuminated), wherein the vehicular signage system comprises: one or more light emitting devices (Uhrenholt: page 6 lines 16-19, page 15 lines 1-25, page 16 lines 2-5,  page 17 lines 8-22, page 23 lines 10-14, and FIG. 2 the light emitting elements 10: the light emitting element(s) consist(s) of one or more Light Emitting Diodes (LEDs), which are available in many types, sizes and colours, all of which are able to deliver a given light intensity with significantly lower energy consumption than other known electrical light emitting devices); and a downward-facing roadway light (Uhrenholt: page 2 lines 5-19, page 5 lines 1-6, page 15 lines 11-25, : the focused light formed by the one or more lenses is arranged to form one or more pictographs on the area to be illuminated warning vulnerable road users from entering the illuminated area).
Uhrenholt does not explicitly disclose the vehicular signage system comprises: one or more signage indicia.
However, it has been known in the art of vehicle display to implement wherein the vehicular signage system comprises: one or more signage indicia, as suggested by McCormick, wherein the vehicular signage system comprises: one or more signage indicia (McCormick: Abstract, [0025], [0042]-[0044], and FIG. 4-5: the invention is directed to a generic multiuse display for exterior mirrors of heavy vehicles, to display various vehicle status information, such as outside ambient temperature, turn signals, text and number warning messages and other indicia alerting the driver to a variety of vehicle conditions).
Therefore, in view of teachings by Uhrenholt and McCormick, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the warning device o Uhrenholt to include the vehicular signage system comprises: one or more signage indicia, as suggested by McCormick. The motivation for this is to provide various information about vehicle operating conditions. 

As to claim 2, Uhrenholt and McCormick disclose the limitations of claim 1 further comprising the method of claim 1, wherein the one or more light emitting devices face in an indica direction of the one or more signage indicia (Uhrenholt: page 6 lines 16-19, page 15 lines 1-25, page 16 lines 2-5, page 17 lines 8-22, page 23 lines 10-14, and FIG. 2 the light emitting elements 10: the one or more lights of the warning system can only be switched on when ordinary flashing indicator lamps of the vehicle on the same side thereof are activated, indicating that a driver of the vehicle intends to make a turn in that direction and McCormick: Abstract, [0025], [0042]-[0044], and FIG. 4-5: the invention is directed to a generic multiuse display for exterior mirrors of heavy vehicles, to display various vehicle status information, such as outside ambient temperature, turn signals, text and number warning messages and other indicia alerting the driver to a variety of vehicle conditions). 

As to claim 3, Uhrenholt and McCormick disclose the limitations of claim 2 further comprising the method of claim 2, wherein the downward-facing roadway light is emitting light in a downward direction orthogonal to the indicia direction (Uhrenholt: page 6 lines 16-19, page 15 lines 1-25, page 16 lines 2-5, page 17 lines 8-22, page 23 lines 10-14, and FIG. 2 the light emitting elements 10: the one or more lights of the warning system can only be switched on when ordinary flashing indicator lamps of the vehicle on the same side thereof are activated, indicating that a driver of the vehicle intends to make a turn in that direction and McCormick: Abstract, [0025], [0042]-[0044], and FIG. 4-5: the invention is directed to a generic multiuse display for exterior mirrors of heavy vehicles, to display various vehicle status information, such as outside ambient temperature, turn signals, text and number warning messages and other indicia alerting the driver to a variety of vehicle conditions).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uhrenholt (Uhrenholt – CA 2 928 301) in view of McCormick (McCormick – US 2007/0088481 A1) and further in view of Benedetti (Benedetti – US 2010/0194555 A1).

As to claim 4, Uhrenholt and McCormick disclose the limitations of claim 3 except for the claimed limitations of the method of claim 3, wherein the one or more signage indicia are pivotably connected to the exterior in such a way as to be movable between a low-profile position and one of a plurality of high-profile positions.
However, it has been known in the art of signage design to implement the one or more signage indicia are pivotably connected to the exterior in such a way as to be movable between a low-profile position and one of a plurality of high-profile positions, as suggested by Benedetti, the one or more signage indicia are pivotably connected to the exterior in such a way as to be movable between a low-profile position and one of a plurality of high-profile positions (Benedetti – Abstract, [0074], [0077], and FIG. 1-3: The fixture elements 16 are each connected to an attachment element 17 in the form of a rotatable cylinder of plastic material which can be hollowed. In this way the fixture elements 16 are mountable on the display carrier 2 by way of the attachment elements 17. In the depicted embodiment, the rotatable cylinders 17 have a pin 18 at each end. The pins are each positionable into a recess (not shown) in the display carrier 2, the pins being rotatable within the recesses. The housing of the display carrier 2 has a pawl (not shown) adjacent each rotatable cylinder 17, which pawl corresponds to a series of ratchet projections 19 on the outer circumference of the rotatable cylinders 17).
Therefore, in view of teachings by Uhrenholt, McCormick, and Benedetti it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the warning device o Uhrenholt and McCormick to include the one or more signage indicia are pivotably connected to the exterior in such a way as to be movable between a low-profile position and one of a plurality of high-profile positions, as suggested by Benedetti. The motivation for this is to implement a known alternative design of a signage for providing different angle display. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uhrenholt (Uhrenholt – CA 2 928 301) in view of McCormick (McCormick – US 2007/0088481 A1) and further in view of Boyle (Boyle – US 2018/0326901 A1).

As to claim 5, Uhrenholt and McCormick disclose the limitations of claim 3 except for the claimed limitations of the method of claim 3, wherein the one or more signage indicia are two signage indicia pivotably connected relative to each other in such a way that each occupy different high-profile positions of the plurality of high-profile positions.
However, it has been known in the art of signage design to implement the one or more signage indicia are two signage indicia pivotably connected relative to each other in such a way that each occupy different high-profile positions of the plurality of high-profile positions, as suggested by Boyle, which discloses the one or more signage indicia are two signage indicia pivotably connected relative to each other in such a way that each occupy different high-profile positions of the plurality of high-profile positions (Boyle – Abstract, [0213], and FIG. 13-16: In embodiment, the signage boards 35, 36 may be detachable so as to assist in the transportation of the unmanned vehicle 19 so as to, for example, allow the unmanned vehicle 19 to be transported to site by trailer. In this regard, the signage boards 35, 36 may comprise appropriate mechanical and electrical connections so as to allow for the selective attachment of the signage boards 35, 36 as needs be. In further embodiments, and whereas the vehicular body of the unmanned vehicle 19 is shown comprising a raised rearward aspect, in embodiments, the signage boards 35, 36 may be pivotally coupled to the vehicular body so as to be able to lie flat across the upper surface of the vehicular body for stowage).
Therefore, in view of teachings by Uhrenholt, McCormick, and Boyle it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the warning device o Uhrenholt and McCormick to include the one or more signage indicia are two signage indicia pivotably connected relative to each other in such a way that each occupy different high-profile positions of the plurality of high-profile positions, as suggested by Boyle. The motivation for this is to implement a known alternative design of a signage for providing different angle display. 

As to claim 6, Uhrenholt, McCormick, and Boyle disclose the limitations of claim 5 further comprising the method of claim 5, wherein the exterior is an upper portion of the vehicle (Uhrenholt: page 6 lines 16-19, page 15 lines 1-25, page 16 lines 2-5, page 17 lines 8-22, page 23 lines 10-14, and FIG. 2 the light emitting elements 10: the one or more lights of the warning system can only be switched on when ordinary flashing indicator lamps of the vehicle on the same side thereof are activated, indicating that a driver of the vehicle intends to make a turn in that direction and McCormick: Abstract, [0025], [0042]-[0044], and FIG. 4-5: the invention is directed to a generic multiuse display for exterior mirrors of heavy vehicles, to display various vehicle status information, such as outside ambient temperature, turn signals, text and number warning messages and other indicia alerting the driver to a variety of vehicle conditions).

As to claim 7, Uhrenholt, McCormick, and Boyle disclose the limitations of claim 6 further comprising the method of claim 6, wherein the one or more signage indicia and a supporting substrate are made of a reflective material (McCormick: Abstract, [0025], [0042]-[0044], and FIG. 4-5: The mirror assembly includes an exterior mirror housing and a mirror glass carried by the mirror housing having a reflective coating adapted for viewing a display through the mirror glass. An exterior display unit is carried by the mirror housing being viewable through the mirror glass for displaying vehicle status information and object avoidance information).

As to claim 8, Uhrenholt, McCormick, and Boyle disclose the limitations of claim 7 further comprising the method of claim 7, further comprising activating the one or more light emitting devices and the downward-facing roadway light (Uhrenholt: page 6 lines 16-19, page 15 lines 1-25, page 16 lines 2-5, page 17 lines 8-22, page 23 lines 10-14, and FIG. 2 the light emitting elements 10: the one or more lights of the warning system can only be switched on when ordinary flashing indicator lamps of the vehicle on the same side thereof are activated, indicating that a driver of the vehicle intends to make a turn in that direction and McCormick: Abstract, [0025], [0042]-[0044], and FIG. 4-5: the invention is directed to a generic multiuse display for exterior mirrors of heavy vehicles, to display various vehicle status information, such as outside ambient temperature, turn signals, text and number warning messages and other indicia alerting the driver to a variety of vehicle conditions).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Oh, US 2013/0329445 A1, discloses lamp unit and vehicle using the same.
Mazuiz et al., US 10,112,528 B1, discloses exterior lighting and warning system.
Ross et al., US 2017/0240096 A1, discloses intention signaling for an autonomous vehicle.
Railey et al., US 2018/0173237 A1, discloses methods for communicating state, intent, and context of an autonomous vehicle.
Campmans et al., US 2011/0080276 A1, discloses vehicle with warning device.
Schwarzhaupt et al., US 2012/0191298 A1, discloses vehicle having active blind spot lighting and method.
Kim et al. discloses a device binding method based on content illumination pattern in public display environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.